ORDER
Prior report: 116 F.3d 830.
The opinion filed June 18, 1997, Slip op. 7065 is amended as follows:
At page 7080 [116 F.3d at 836, left column, first full paragraph], second full paragraph should read:
Moreover, by retroactively changing the standard for determining whether the Park, in 1993, provided “significant facilities and services specifically designed to meet the physical or social needs of older persons,” 42 U.S.C. § 3607(b)(2)(C)(i), applying the 1995 regulations would “impair rights [Covey] possessed when [Hollydale] acted.” Landgraf, 511 U.S. at 279, 114 S.Ct. at 1505.8
With this amendment, the panel as constituted in the above case has voted to deny the petition for rehearing. Judges Fletcher and Pregerson have voted to reject the sugges*1282tion for rehearing en banc and Judge Wexler recommends rejection.
The full court has been advised of the suggestion for rehearing en banc and no judge of the court has requested a vote on it. Fed. R.App. P. 35(b).
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.